Per curiam,

Ashe and Williams
Upon the last point, we arc of opinion, that the action for an escape upon mesne process, will not lie against the Sheriff, in this case; lie ought to be proceeded against, as b dito proceed against hint in this manner, is to deprive him of many advantages. And, there was judgment for the Defendant. — Ex relatione.
Note. — But if thr Sheriff, to a writ of capias ad respondendum, returnon escape, this negatives the supposition of his having come bai , mil n action for tlu escape will lie. Tuton v Sheriff of Wake, post 485. Indeed in such case, it seems the only proper remedy.—Hart v. Lanier, 3 Hawks, 244.